Decree affirmed. The ruling of the Superior Court judge is right that § 3 (e) of the zoning by-laws of the town of Stoughton, read with § 6 (a), requires permission from the board of appeals for the operation of a dog kennel in an industrial district. Although § 3 states restrictions for single residence districts, § 6 (for industrial districts) incorporates the restrictions. Section 6 bars the use of buildings, structures or premises “for any purpose except: (a) any purpose authorized in single residence, general residence or business districts.” The authorization by § 5 (b) of retail and wholesale businesses in business districts (and hence by § 6 [a], in industrial districts) does not, in context, include those special activities which by § 3 require board approval. The final decree, which enjoins operation of a dog kennel “without compliance with the provisions of the applicable zoning by-laws,” read with the ruling, is correct and affords appropriate relief.